427 F.2d 1368
19 Wage & Hour Cas. (BN 705, 64 Lab.Cas.  P 32,411
Frank WARE, Appellant,v.GUILFORD BUILDING, INCORPORATED, Appellee.
No. 14154.
United States Court of Appeals, Fourth Circuit.
May 21, 1970.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; Eugene A. Gordon, Judge.
Henry E. Frye, Frye & Johnson, Greensboro, N.C., and Henry N. Patterson, Jr., Smith & Patterson, Greensboro, N.C., on the brief, for appellant.
R. D. Douglas, Jr., Greensboro, N.C., Douglas, Ravenel, Hardy & Crihfield, Greensboro, N.C., on the brief, for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit judges.
PER CURIAM:


1
On consideration of the record and briefs in this appeal we find oral argument unnecessary.  The order appealed from is affirmed on the opinion of the district court.  313 F.Supp. 1061.


2
Affirmed.